PER CURIAM:
Appeal from an action to recover for property damage to a truck leased by respondent Riverside Chemical Company. On December 6, 1976, a Scott County jury returned a verdict in favor of respondent company in the amount of $1,404.06.
Thereafter, the following entry was made on December 6, 1976:
“WHEREFORE, in accordance with the verdict it is ordered, adjuged [sic] and decreed that plaintiff have and recover from the defendant the sum of $1404.06.”
The quoted material may suffice as a minute or docket entry but fails to constitute a judgment from which an appeal may be taken, notwithstanding its cognomination as the “Judgment” of the court. Cochran v. DeShazo, 538 S.W.2d 598, 601[6] (Mo.App.1976).
The appeal is dismissed.
All concur.